GARRETT, J.,
dissenting:
1 In my opinion, the order being considered should be vacated. The difficulty relates to the jurisdiction of the Workers' Compensation Court. It is well settled it is a court created by statute with only the powers, duties and jurisdiction as is conferred by law.1 It is a specially created court which deals only with a single type of case. There is no statute conferring jurisdiction to that Court to entertain a class action. Workers' compensation did not exist at common law. Tort claims, based on tort rules, were the only method for a worker to recover damages for injuries suffered while on the job. This came to be regarded as insufficient. Workers' compensation was created to enable workers engaged in hazardous employments to recover damages for injuries suffered while on the job.
12 The Workers' Compensation Court's power to make procedural rules cannot also be the basis of the power to legislate new and additional jurisdiction not granted to it by an act of the Legislature. In this connection, I decline to follow a decision of a court of a sister state which is contrary to many decisions of Oklahoma's Supreme Court which have uniformly been adopted over the years.
T3 This does not mean that the workers involved have no remedy. If there is no statute of limitations and no dormancy statute, each worker is entitled to interest on an unpaid award according to the statute in effect on the day the injury was suffered, or on the day the award was made. We could, and probably should, decide which day should be the proper one.
14 District court rules of practice or procedure [but not substantive provisions] have been used in workers' compensation cases when there is no corresponding statute or rule to avoid inequitable treatment of a party in the Workers' Compensation Court.2 However, in allowing a class action wherein join-der is deemed impracticable, it is possible that a potential claimant will be missed, resulting in a claimant's loss of an award. Also, one of the requirements of 12 0.98.1991 § 2028 is that the issues of the class predominate over the issues of individual claimants. In my opinion, this violates the fundamental requirement that all parties shall have opportunity to develop their cases before the Workers' Compensation Court, See Hd Wright Construction Co. v. McKey, 1979 OK 25, 591 P.2d 302.
5 The majority would allow the certification of a class, under Rule 2, in the Workers' Compensation Court as a "matter of practice and procedure not specifically dealt with either by the Workers' Compensation Act or by these Rules". In my view, an individual claimant's substantive rights will be affected if a class action is permitted. Also, as a court of limited jurisdiction, the Workers' Compensation Court has been given no stat*872utory grant of jurisdiction to allow a class action.
[ 6 I dissent.

. Hefley v. Neely Insurance Agency, Inc., 1998 OK. 12, 954 P.2d 135; Pine v. Davis, 1944 OK 10, 145 P.2d 378, 193 Okl. 517; Bryant-Hayward Drilling Company v. Green, 1961 OK 127, 362 P.2d 676; Morris v. Manor, 1999 OK CIV APP 59, 984 P.2d 254; Homeland Insurance Co./The Oklahoma Property and Casualty Guaranty Fund v. Rankin, 1993 OK CIV APP 19, 848 P.2d 587.


. See Enochs v. Martin Properties, Inc., 1997 OK 132, 954 P.2d 124, in which District Court Rule 10 (DC Rule 10), was applied. The Court held the respondents must be given advance notice of default with opportunity to cure an appearance ineffectively made, but accepted by the trial court. But see, Homeland Insurance Co./The Oklahoma Property and Casualty Guaranty Fund v. Rankin, 1993 OK CIV APP 19, 848 P.2d 587, in which the Court of Civil Appeals held that recognition of the doctrine of laches as a valid defense, under 12 0.$.1991 § 2008(C)(12), was not a matter of practice and procedure and could not be used as a valid defense in workers' compensation cases. The Court noted laches is a doctrine which is peculiar to courts of equity, whereas "fain action for workers' compensation benefits is a special statutory proceeding ... and does not fall within equitable jurisdiction." Id., at 589.